UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-1333


JAMES LYONS; POLLY LYONS,

                Petitioners,

          v.

FEDERAL ENERGY REGULATORY COMMISSION,

                Respondent.



On Petition for Review of an Order           of   the   Federal   Energy
Regulatory Commission. (2210-206)


Submitted:   February 27, 2012               Decided:    March 8, 2012


Before MOTZ, DAVIS, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


William M. Stanley, Jr., STANLEY AND STANLEY LLC, Moneta,
Virginia, for Petitioners.   Michael A. Bardee, General Counsel,
Robert H. Solomon, Solicitor, Holly E. Cafer, FEDERAL ENERGY
REGULATORY COMMISSION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             James     and   Polly     Lyons       (hereinafter      “Petitioners”)

petition this court for review of the Federal Energy Regulatory

Commission’s (“FERC”) order denying their request for rehearing

on FERC’s prior notice denying as untimely Petitioners’ request

for rehearing on a decision following staff action.                          For the

reasons that follow, we deny the petition for review.

             We will set aside FERC’s order only if we conclude

that   its    denial    of   rehearing      was    “arbitrary,      capricious,     an

abuse of discretion, or otherwise not in accordance with law,”

see 5 U.S.C. § 706(2)(A) (2006), or “contrary to constitutional

right, power, privilege, or immunity.”                  See 5 U.S.C. § 706(2)(B)

(2006).        Further,      we      will       defer    to     FERC’s     reasonable

interpretation of its regulations.                 See Ohio Valley Envtl. Coal.

v. Aracoma Coal Co., 556 F.3d 177, 193-94 (4th Cir. 2009).

             Petitioners     sought     to      file    a     belated    request   for

rehearing on a letter ruling that FERC properly classified as a

decision following staff action.                   See 18 C.F.R. § 385.1902(a)

(2012).      A request for rehearing on such a decision must be

filed within thirty days, which it was not.                       Id.; see also 18

C.F.R. § 385.713(a)(1), (b) (2012) (mandating that a party seek

rehearing from any final FERC decision “or other final order, if

rehearing is provided for by statute, rule, or order”).                             In

denying      Petitioners’     request        for    rehearing,      FERC     rejected

                                            2
Petitioners’ various reasons to excuse the untimely filing of

their request for rehearing.

            Based on our review of the record, as well as the

governing    statutes     and     regulations,              we    conclude    that      FERC’s

decision to deny Petitioners’ belated request for rehearing was

not   arbitrary     or     capricious,                violative      of      any       law   or

constitutional      right,      or     an           abuse    of    FERC’s     considerable

discretion.    In denying rehearing, FERC interpreted and applied

the   governing     regulations            in        conformity      with    their       plain

meaning.      See   Ohio     Valley         Envtl.          Coal.,   556     F.3d      at    193

(explaining   that,      when     regulation           is    unambiguous,        the    “plain

language” of the regulation controls).                       Accordingly, we defer to

FERC’s ruling and deny the petition for review.                                  We dispense

with oral argument because the facts and legal contentions are

adequately    presented      in      the    materials            before    the     court     and

argument would not aid the decisional process.

                                                                           PETITION DENIED




                                                3